IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-40707
                          Conference Calendar
                           __________________


CALVIN WAYNE COPELAND,

                                       Plaintiff-Appellant,

versus

DEWITT COUNTY,

                                       Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                          USDC No. V-95-37
                        - - - - - - - - - -
                           April 16, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Calvin Wayne Copeland appeals the district court's dismissal

as frivolous of his pro se and in forma pauperis (IFP) civil

rights complaint.    Copeland argues that his civil rights were

violated because his state-court negligence suit was

unsuccessful.

     Copeland "may not seek a reversal in federal court of the

state court judgment simply by recasting his complaint in the

form of a civil rights action."     Reed v. Terrell, 759 F.2d 472,

473 (5th Cir.), cert. denied, 474 U.S. 946 (1985).



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-40707
                               -2-

     This appeal is without arguable merit and thus frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).   Because

the appeal is frivolous, it is DISMISSED.   5th Cir. R. 42.2.

Copeland is warned that any future frivolous filing will invite

the imposition of sanctions.    To avoid sanctions, Copeland should

review any pending appeals to ensure that they do not raise

arguments that are frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED